Exhibit 10.2
 

 
AMENDED AND RESTATED
 
ATRION CORPORATION 2006 EQUITY INCENTIVE PLAN
 
(As last amended on August 14, 2017)
 
 
 
 
 
 
 
 
 
 

 
AMENDED AND RESTATED
 
ATRION CORPORATION 2006 EQUITY INCENTIVE PLAN
 
 
Atrion Corporation, a Delaware corporation (the "Company"), has established the
Amended and Restated Atrion Corporation 2006 Equity Incentive Plan (the "Plan")
for the benefit of Employees, Non-Employee Directors and Consultants.
 
The purposes of this Plan are (a) to recognize and compensate selected
Employees, Non-Employee Directors and Consultants who contribute to the success
of the Company and its Subsidiaries, (b) to attract and retain Employees,
Non-Employee Directors and Consultants, and (c) to provide incentive
compensation to Employees, Non-Employee Directors and Consultants based upon the
performance of the Company and its Subsidiaries.
 
ARTICLE 1. DEFINITIONS
 
Whenever the following initially capitalized terms are used in the Plan, they
shall have the meanings specified below, unless the context clearly indicates
otherwise.
 
"Award Agreement" shall mean an agreement between the Company and a Participant
setting forth the terms and conditions of an Award granted to a Participant.
 
"Board" shall mean the Board of Directors of the Company, as comprised from time
to time.
 
"Change in Control" shall mean the occurrence of any of the following events:
(a) any person, entity or affiliated group, excluding the Company or any
employee benefit plan of the Company, acquiring more than twenty-five percent
(25%) of the then outstanding shares of voting stock of the Company, (b) the
consummation of any merger or consolidation of the Company into another company,
such that the holders of the shares of the voting stock of the Company
immediately before such merger or consolidation own less than fifty percent
(50%) of the voting power of the securities of the surviving company or the
parent of the surviving company, (c) the adoption of a plan for complete
liquidation of the Company or the sale or disposition of all or substantially
all of the Company's assets of the Company, such that after the transaction, the
holders of the shares of the voting stock of the Company immediately prior to
the transaction own less than fifty percent (50%) of the voting securities of
the acquiror or the parent of the acquiror, or (d) during any period of two (2)
consecutive years, individuals who at the beginning of such period constituted
the Board (including for this purpose any new director whose election or
nomination for election by the Company's stockholders was approved by a vote of
at least a majority of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board.
 
"Code" shall mean the Internal Revenue Code of 1986, as amended.
 
"Committee" shall mean the Compensation Committee of the Board.
 
"Common Stock " shall mean the common stock, par value ten cents ($0.10) per
share, of the Company.
 
"Company" shall mean Atrion Corporation, a Delaware corporation, or any business
organization which succeeds to all or substantially all of its business, whether
by virtue of a purchase, merger, consolidation, or otherwise. For purposes of
this Plan, the term Company shall include, where applicable, a Subsidiary that
employs an Employee or engages a Consultant.
 
"Consultant" shall mean a professional or technical expert, consultant, advisor
or independent contractor who provides services to the Company or a Subsidiary,
and who may be selected to participate in the Plan.
 
"Deferred Stock Unit" shall mean a right to receive Common Stock awarded under
Article 6 of this Plan.
"Director" shall mean a member of the Board.
 
 
1

 
 
"Dividend Equivalent" shall mean a right granted to a Participant under Article
9 of this Plan.
 
"Employee" shall mean any employee (as defined in accordance with the
regulations and revenue rulings then applicable under Section 3401(c) of the
Code) of the Company or a Subsidiary of the Company, whether such employee was
so employed at the time this Plan was initially adopted or becomes so employed
subsequent to the adoption of this Plan, who may be selected to participate in
the Plan.
 
"Employment Agreement" shall mean the employment, consulting or similar
contractual agreement entered into by an Employee or a Consultant, as the case
may be, and the Company governing the terms of the Employee's or Consultant's
employment or engagement with the Company, if any.
 
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
 
"Fair Market Value" of a share of Common Stock, as of a given date, means (i)
with respect to an Award of an Incentive Stock Option and an Award which is
intended to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code, the average of the high and low sales price of shares
of Common Stock on such date as reported by any national securities exchange on
which the shares of Common Stock are traded or, if no shares of Common Stock are
traded on any such exchange on such date, then on the next preceding date on
which any shares of Common Stock were traded on such exchange; and (ii) with
respect to all other Awards, the closing sales price of a share of Common Stock
on such date as reported by any national securities exchange on which the shares
of Common Stock are traded or, if no shares of Common Stock are traded on any
such exchange on such date, then on the next preceding date on which any shares
of Common Stock were traded on such exchange; or (iii) if shares of Common Stock
are not publicly traded on any exchange, the fair market value of a share of
Common Stock as determined by the Committee acting in good faith and after
consultation with independent advisors.
 
"Incentive Stock Option" shall mean an option which conforms to the applicable
provisions of Section 422 of the Code and which is designated as an Incentive
Stock Option by the Committee.
 
"Non-Employee Director" shall mean a Director who is not an Employee.
 
"Non-Qualified Stock Option" shall mean an Option which the Committee does not
designate as an Incentive Stock Option.
 
"Option" shall mean an option to purchase shares of Common Stock that is granted
under Article 4 of this Plan. An option granted under this Plan shall, as
determined by the Committee, be either a Non-Qualified Stock Option or an
Incentive Stock Option; provided, however, that Options granted to consultants
shall be Non-Qualified Stock Options.
 
"Other Stock-Based Awards" shall mean a right granted to a Participant under
Article 10 of this Plan.
 
"Participant" shall mean an Employee, Non-Employee Director or Consultant who
has been granted an Award.
 
"Performance Units" shall mean performance units granted under Article 8 of this
Plan.
 
"Permanent Disability" or "Permanently Disabled" shall mean the inability of a
Participant, due to a physical or mental impairment, to perform the material
services of the Participant's position with the Company for a period of six (6)
months, whether or not consecutive, during any 365-day period. A determination
of Permanent Disability shall be made by a physician satisfactory to both the
Participant and the Committee, provided that if the Participant and the
Committee do not agree on a physician, each of them shall select a physician and
those two physicians together shall select a third physician, whose
determination as to Permanent Disability shall be binding on all parties.
 
 
2

 
 
"Plan" shall mean the Amended and Restated Atrion Corporation 2006 Equity
Incentive Plan, as embodied herein and as amended from time to time.
 
"Plan Year" shall mean the fiscal year of the Company.
 
"Restricted Common Stock" shall mean Common Stock awarded under Article 6 of
this Plan.
 
"Restricted Stock Unit" shall mean a right to receive Common Stock awarded under
Article 6 of this Plan.
 
"Rule 16b-3" shall mean that certain Rule 16b-3 under the Exchange Act, as such
rule may be amended from time to time.
 
"SAR" shall mean stock appreciation rights awarded under Article 7 of this Plan.
 
"Stock Award" shall mean an Award of Restricted Common Stock, Restricted Stock
Units or Deferred Stock Units under Article 6 of this Plan.
 
"Stock Award Account" shall mean the bookkeeping account reflecting Awards of
Restricted Stock Units and Deferred Stock Units under Article 6 of this Plan.
 
"Subsidiary" shall mean an entity in an unbroken chain beginning with the
Company if each of the entities other than the last entity in the unbroken chain
owns fifty percent (50%) or more of the total combined voting power of all
classes of equity in one of the other entities in such chain.
 
"Termination of Employment" shall mean the date on which the employee-employer,
consulting, contractual, service or similar relationship between a Participant
and the Company is terminated for any reason, with or without cause, including,
but not by way of limitation, a termination of employmentby resignation,
discharge, death, Permanent Disability or Retirement, but excluding (i)
termination of employment where there is a simultaneous reemployment or
continuing employment of a Participant by the Company, and (ii) at the
discretion of the Committee, termination of employment which results in a
temporary severance of the employee-employer relationship. The Committee, in its
absolute discretion, shall determine the effect of all matters and questions
relating to a Termination of Employment (subjectto the provisions of any
Employment Agreement between a Participant and the Company), including, but not
limited to all questions of whether particular leaves of absence constitute a
Termination of Employment; provided, however, that, unless otherwise determined
by the Committee in its discretion, a leave of absence, change in status from an
employee to an independent contractor or other change the employee-employer,
consulting, contractual, service or similar relationship shall constitute a
Termination of Employment if, and to the extent that, such leave of absence,
change in status or other change interrupts employment for the purposes of
Section 422(a)(2) of the Code and the then applicable regulations and revenue
rulings under said Section.
 
ARTICLE 2. COMMON STOCK SUBJECT TO PLAN
 
2.1  Common Stock Subject to Plan.
 
2.1.1 The Common Stock subject to an Award shall be shares of the Company's
authorized but unissued, reacquired, or treasury Common Stock. Subject to
adjustment as described in Section 12.3, the aggregate number of shares of
Common Stock that may be issued under the Plan is two hundred thousand (200,000)
shares. The Company, during the term of the Plan, will at all times reserve and
keep available such number of shares of Common Stock as shall be sufficient to
satisfy the requirements of the Plan.
 
2.1.2 The maximum number of shares of Common Stock with respect to which Options
may be granted or other Awards made to any individual in any calendar year shall
not exceed thirty-five thousand (35,000) shares.
 
 
3

 
 
2.2 Add-back of Grants. If any Option or SAR expires or is canceled without
having been fully exercised, is exercised in whole or in part for cash as
permitted by this Plan, or is exercised prior to becoming vested as permitted
under Section 4.6.3 and is forfeited prior to becoming vested, the number of
shares of Common Stock subject to such Option or SAR but as to which such
Option, SAR or other right was not exercised or vested prior to its expiration,
cancellation or exercise may again be optioned, granted or awarded hereunder.
Shares of Common Stock which are delivered by the Participant or withheld by the
Company upon the exercise of any Option or other Award under this Plan, in
payment of the exercise price thereof, may again be optioned, granted or awarded
hereunder. If any shares of Common Stock awarded as Restricted Common Stock,
Restricted Stock Units, Dividend Equivalents, Other Stock-Based Awards or other
Award hereunder or as payment for Performance Units are forfeited by the
Participant, such shares may again be optioned, granted or awarded hereunder.
Notwithstanding the provisions of this Section 2.2, no shares of Common Stock
may again be optioned, granted or awarded pursuant to an Incentive Stock Option
if such action would cause such Option to fail to qualify as an Incentive Stock
Option under Section 422 of the Code.
 
ARTICLE 3. ELIGIBILITY; GRANTS; AWARD AGREEMENTS
 
3.1 Eligibility. Any Employee, Non-Employee Director or Consultant selected to
participate pursuant to Section 3.2 shall be eligible to participate in the
Plan.
 
3.2 Awards. The Committee shall determine which Employees, Non-Employee
Directors and Consultants shall receive Awards, whether the Employee,
Non-Employee Director or Consultant will receive Options, Restricted Common
Stock, Restricted Stock Units, Deferred Stock Units, Dividend Equivalents, SARs,
Performance Units or
Other Stock-Based Awards, whether an Option grant shall be of Incentive Stock
Options or Non-Qualified Stock Options, and the number of shares of Common Stock
subject to such Award. Notwithstanding the foregoing, the terms and conditions
of an Award intended to qualify as performance-based compensation as described
in Section 162(m)(4)(C) of the Code shall include, but not be limited to, such
terms and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code.
 
3.3  Provisions Applicable to Section 162(m).
 
3.3.1 Notwithstanding anything in the Plan to the contrary, the Committee may
grant Options, Restricted Common Stock, Restricted Stock Units, SARs, Dividend
Equivalents, Performance Units or Other Stock Based Awards to an Employee that
vest upon the attainment of performance targets for the Company which are
related to one or more of the following performance goals: (i) pre-tax income,
(ii) operating income, (iii) cash flow, (iv) earnings per share, (v) return on
equity, (vi) return on invested capital or assets, (vii) cost reductions or
savings, (viii) earnings from continuing operations, (ix) total stockholder
return, or (x) such other identifiable and measurable performance objectives, as
determined by the Committee.
 
3.3.2 To the extent necessary to comply with the performance-based compensation
requirements of Section 162(m)(4)(C) of the Code, no later than ninety (90) days
following the commencement of any fiscal year in question or any other
designated fiscal period (or such other time as may be required or permitted by
Section 162(m) of the Code), the Committee shall, in writing, (i)select the
performance goal or goals applicable to the fiscal year or other designated
fiscal period, (ii) establish the various targets and bonus amounts which may be
earned for such fiscal year or other designated fiscal period, (iii) specify the
relationship between performance goals and targets and the amounts to be earned
by each Employee for such fiscal year or other designated fiscal period and (iv)
take such other action as the Committee may deem appropriate to comply with the
performance-based compensation requirements of Section 162(m)(4)(C) of the Code.
Following the completion of each fiscal year or other designated fiscal period,
the Committee shall certify in writing whether the applicable performance
targets have been achieved for such fiscalyear or other designated fiscal
period. In determining the amount earned by such Employee, the Committee shall
have the right to reduce (but not to increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant to the assessment of individual or corporate performance for
the fiscal year or other designated fiscal period.
 
 
4

 
 
3.4 Award Agreement. Upon the selection of an Employee, Non-Employee Director or
Consultant to receive an Award, the Committee shall cause a written Award
Agreement to be issued to such individual encompassing the terms and conditions
of such Award, as determined by the Committee in its sole discretion; provided,
however, that, if applicable, the terms of such Award Agreement shall comply
with the terms of such Employee’s or Consultant’s Employment Agreement, if any.
Such Award Agreement shall provide for the exercise price for Options and SARs;
the purchase price, if any, for Restricted Common Stock, Restricted Stock Units,
Deferred Stock Units and Other Stock-Based Awards; the performance criteria for
Performance Units; and the exercisability and vesting schedule, payment terms
and such other terms and conditions of such Award that are consistent with the
Plan, as determined by the Committee in its sole discretion. Each Award
Agreement shall be executed by the Participant and an officer of the Company
authorized to sign such Award Agreement. All Awards shall be made conditional
upon the Participant's acknowledgment, in writing in the Award Agreement or
otherwise by acceptance of the Award, that all decisions and determinations of
the Committee shall be final and binding on the Participant, his beneficiaries
and any other person having or claiming an interest under such Award.
 
ARTICLE 4. OPTIONS
 
4.1 Award Agreement for Option Grant. Option grants shall be evidenced by an
Award Agreement, pursuant to Section 3.4. All Award Agreements evidencing
Options intended to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code shall contain such terms and conditions as may
be necessary to meet the applicable provisions of Section 162(m) of the Code.
All Award Agreements evidencing Incentive Stock Options shall contain such terms
and conditions as may be necessary to meet the applicable provisions of Section
422 of the Code.
 
4.2 Option Price. The price per share of the Common Stock subject to each Option
shall be set by the Committee; provided, however, that (i) such price shall not
be less than the par value of a share of Common Stock and shall not be less than
one hundred percent (100%) of the Fair Market Value of a share of Common Stock
on the date the Option is granted, (ii) in the case of Incentive Stock Options
granted to an individual then owning (within the meaning of Section 424(d) of
the Code) more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any Subsidiary or parent corporation thereof
(within the meaning of Section 422 of the Code), such price shall not be less
than one hundred and ten percent (110%) of the Fair Market Value of a share of
Common Stock on the date the Option is granted.
 
4.3 Qualification for Incentive Stock Options. The Committee may grant an
Incentive Stock Option to an individual only if such person is an employee of
the Company or is an employee of a Subsidiary as permitted under Section
422(a)(2) of the Code.
 
4.4 Change in Incentive Stock Option Grant. Any Incentive Stock Option granted
under this Plan may be modified by the Committee to disqualify such Option from
treatment as an Incentive Stock Option under Section 422 of the Code. To the
extent that the aggregate Fair Market Value of shares of Common Stock with
respect to which Incentive Stock Options (within the meaning of Section 422 of
the Code, but without regard to Section 422(d) of the Code) are exercisable for
the first time by a Participant during any calendar year (under the Plan and all
other Incentive Stock Option plans of the Company) exceeds one hundred thousand
dollars ($100,000), such Options shall be treated as Non-Qualified Stock Options
to the extent required or permitted by Section 422 of the Code. The rule set
forth in the preceding sentence shall be applied by taking Options into account
in the order in which they were granted. For purposes of this Section 4.4, the
Fair Market Value of shares of Common Stock shall be determined as of the time
the Option with respect to such shares of Common Stock is granted.
 
4.5 Option Term. The term of an Option shall be set by the Committee in its
discretion; provided, however, in the case of Incentive Stock Options, the term
shall not be more than ten (10) years from the date the Incentive Stock Option
is granted, or five (5) years from such date if the Incentive Stock Option is
granted to an Employee then owning (within the meaning of Section 424(d) of the
Code) more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any Subsidiary or parent corporation thereof
(within the meaning of Section 422 of the Code). Such Incentive Stock Options
shall be subject to Section 5.6, except as limited by the requirements of
Section 422 of the Code and regulations and rulings thereunder applicable to
Incentive Stock Options.
 
 
5

 
 
4.6  Option Exercisability and Vesting.
 
4.6.1 The period during which Options in whole or in part become exercisable and
vest in the Participant shall be set by the Committee and shall be as provided
for in the Award Agreement. At any time after the grant of an Option, the
Committee may, in its sole and absolute discretion and subject to whatever terms
and conditions it selects, accelerate the period during which an Option becomes
exercisable and vests.
 
4.6.2 Each Award Agreement shall set forth the extent to which, if any, the
Participant shall have the right to exercise the Options after the Participant's
Termination of Employment. Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among the Options granted and
may differentiate between the reasons for the Participants’ Termination of
Employment.
 
4.6.3 At any time on or after the grant of an Option, the Committee may provide
in an Award Agreement that the Participant may elect to exercise part or all of
an Option before it otherwise has become exercisable. Any shares of Common Stock
so purchased shall be restricted Common Stock and shall be subject to a
repurchase right in favor of the Company during a specified restriction period,
with the repurchase price equal to the lesser of (i) the price per share paid by
the Participant for the Common Stock, or (ii) the Fair Market Value of such
Common Stock at the time of repurchase, or such other restrictions as the
Committee deems appropriate. TheParticipant shall have, unless otherwise
provided by the Committee in the Award Agreement, all the rights of an owner of
Common Stock, subject to the restrictions and provisions of his Award Agreement,
including the right to vote such Common Stock and to receive all dividends and
other distributions paid or made with respect to Common Stock.
 
4.6.4 Any Options which are not exercisable and vested immediately prior to a
Change in Control, including shares of restricted Common Stock received upon the
exercise of an Option as described in Section 4.6.3 above, shall, upon a Change
in Control, become one hundred percent (100%) exercisable, if not previously
exercised, and one hundred percent (100%) vested, unless the Award Agreement or
the Participant's Employment Agreement provides otherwise.
 
ARTICLE 5. EXERCISE OF OPTIONS
 
5.1 Exercise. At any time and from time to time prior to the time when any
exercisable Option or portion thereof becomes unexercisable under the Plan or
the Award Agreement, such Option or portion thereof may be exercised in whole or
in part; provided, however, that the Company shall not be required to issue
fractional shares of Common Stock and the Committee may, by the terms of the
Option, require any partial exercise to be with respect to a minimum number of
shares of Common Stock.
 
5.2 Manner of Exercise. An exercisable Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Company of all of the
following prior to the time when such Option or such portion becomes
unexercisable under the Plan or the Award Agreement:
 
5.2.1 A written notice signed by the Participant or other person then entitled
to exercise such Option or portion thereof, stating that such Option or portion
is being exercised, provided such notice complies with all applicable rules
established by the Committee from time to time.
 
5.2.2 Such representations and documents as the Committee, in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations. The Committee may, in its
absolute discretion, also take whatever additional actions it deems appropriate
to effect such compliance including, without limitation, causing legends to be
placed on certificates for shares of Common Stock and issuing stop-transfer
notices to agents and registrars.
 
 
6

 
 
5.2.3 In the event that the Option shall be exercised pursuant to Section 12.1
by any person or persons other than the Participant, appropriate proof of the
right of such person or persons to exercise the Option or portion thereof.
 
5.2.4 Unless otherwise determined by the Committee, the exercise price of an
Option or portion thereof, including the amount of any withholding tax due, may
be paid as follows:
 
5.2.4.1  In cash or by check;
 
5.2.4.2 Through the delivery of shares of Common Stock owned by the Participant,
duly endorsed for transfer to the Company with a Fair Market Value on the date
of delivery equal to the aggregate exercise price of the Option or exercised
portion thereof, provided, that shares of Common Stock used to exercise the
Option have been held by the Participant for the requisite period of time to
avoid adverse accounting consequences to the Company with respect to the Option;
 
5.2.4.3 Through the surrender of shares of Common Stock then issuable upon
exercise of the Option having a Fair Market Value on the date of Option exercise
equal to the aggregate exercise price of the Option or exercised portion
thereof;
 
5.2.4.4 Through an exercise complying with Regulation T as promulgated from time
to time by the Board of Governors of the Federal Reserve System; or
 
5.2.4.5 Through any combination of the consideration provided for in this
Section 5.2.4 or such other method approved by the Committee consistent with
applicable law.
 
5.3 Conditions to Issuance of Common Stock. The Company shall not be required to
issue or deliver any certificate or other indicia evidencing ownership of shares
of Common Stock purchased upon the exercise of any Option or portion thereof
prior to fulfillment of all of the following conditions:
 
5.3.1 The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its sole discretion, determine
to be necessary or advisable.
 
5.3.2 The lapse of such reasonable period of time following the exercise of the
Option as the Committee may establish from time to time for reasons of
administrative convenience.
 
5.3.3 The receipt by the Company of full payment for such Common Stock,
including payment of any applicable withholding tax.
 
5.3.4  The Participant agreeing to the terms and conditions of the Plan and the
Award Agreement.
 
5.4 Rights as Stockholders. The holders of Options shall not be, nor have any of
the rights or privileges of, stockholders of the Company in respect of any
shares of Common Stock purchasable upon the exercise of any part of an Option
unless and until certificates or other indicia representing such shares of
Common Stock have been issued by the Company to such holders.
 
5.5 Ownership and Transfer Restrictions. The Committee, in its absolute
discretion, may impose at the time of grant such restrictions on the ownership
and transferability of the shares of Common Stock purchasable upon the exercise
of an Option as it deems appropriate. Any such restriction shall be set forth in
the Award Agreement and may be referred to on the certificates or other indicia
evidencing such shares of Common Stock.
 
5.6  Limitations on Exercise of Options.
 
5.6.1 Vested Incentive Stock Options may not be exercised after the earliest of
(i) their expiration date, (ii) twelve (12) months from the date of the
Participant's Termination of Employment by reason of his death, (iii) twelve
(12) months from the date of the Participant's Termination of Employment by
reason of his Permanent Disability, or (iv) the expiration of three (3) months
from the date of the Participant's Termination of Employment for any reason
other than such Participant's death or Permanent Disability, unless the
Participant dies within said three (3) month period and the Award Agreement or
the Committee permits later exercise. Leaves of absence for less than ninety
(90) days shall not cause a Termination of Employment for purposes of Incentive
Stock Options.
 
 
7

 
 
5.6.2 Non-Qualified Stock Options may be exercised up until their expiration
date, unless the Committee provides otherwise in the Award Agreement.
 
ARTICLE 6. STOCK AWARDS
 
6.1 Award Agreement. Awards of Restricted Common Stock, Restricted Stock Units
and Deferred Stock Units shall be evidenced by an Award Agreement, pursuant to
Section 3.4. All Award Agreements evidencing Restricted Common Stock, Restricted
Stock Units and Deferred Stock Units intended to qualify as performancebased
compensation as described in Section 162(m)(4)(C) of the Code shall contain such
terms and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code.
 
6.2  Awards of Restricted Common Stock, Restricted Stock Units and Deferred
Stock Units.
 
6.2.1  The Committee may from time to time, in its absolute discretion,
consistent with this Plan:
 
6.2.1.1  determine which Employees, Non-Employee Directors and Consultants shall
receive Stock Awards;
 
6.2.1.2 determine the aggregate number of shares of Common Stock to be awarded
as Stock Awards to Employees, Non-Employee Directors and Consultants;
 
6.2.1.3  determine the terms and conditions applicable to such Stock Awards; and
 
6.2.1.4  determine when the restrictions, if any, lapse.
 
6.2.2 The Committee may establish the purchase price, if any, and form of
payment for a Stock Award. If the Committee establishes a purchase price, the
purchase price shall be no less than the par value of the Common Stock to be
purchased, unless otherwise permitted by applicable state law.
 
6.2.3 Upon the selection of an Employee, Non-Employee Director or Consultant to
be awarded Restricted Common Stock, the Committee shall instruct the Secretary
of the Company to issue such Restricted Common Stock and may impose such
conditions on the issuance of such Restricted Common Stock as it deems
appropriate, subject to the provisions of Article 11.
 
6.2.4 Upon the selection of an Employee, Non-Employee Director or Consultant to
be awarded Restricted Stock Units or Deferred Stock Units, the Committee shall
instruct the Secretary of the Company to establish a Stock Award Account on
behalf of each such Participant. The Committee may impose such conditions on the
issuance of such Restricted Stock Units or Deferred Stock Units as it deems
appropriate.
 
6.2.5  Awards of Restricted Common Stock and Restricted Stock Units shall vest
pursuant to the Award Agreement.
 
6.2.6 Upon the occurrence of a Change in Control, all Restricted Common Stock
and Restricted Stock Units shall become one hundred percent (100%) vested,
unless the Participant’s Award Agreement or the Participant’s Employment
Agreement provides otherwise.
 
6.2.7 A Participant shall be one hundred percent (100%) vested in the number of
Deferred Stock Units held in his or her Stock Award Account at all times. The
term for which the Deferred Stock Units shall be deferred shall be provided for
in the Award Agreement.
 
 
8

 
 
6.3  Rights as Stockholders. 
 
6.3.1 Upon delivery of the shares of Restricted Common Stock to the Participant
or the escrow holder pursuant to Section 6.7, the Participant shall have, unless
otherwise provided by the Committee in the Award Agreement, all the rights of an
owner of Common Stock, subject to the restrictions and provisions of his Award
Agreement; provided, however, that in the discretion of the Committee, any
extraordinary distributions with respect to the Common Stock shall be subject to
the restrictions set forth in Section 6.4.
 
6.3.2 Nothing in this Plan shall be construed as giving a Participant who
receives an Award of Restricted Stock Units or Deferred Stock Units any of the
rights of an owner of Common Stock unless and until shares of Common Stock are
issued and transferred to the Participant in accordance with the terms of the
Plan and the Award Agreement. Notwithstanding the foregoing, in the event that
any dividend is paid by the Company with respect to the Common Stock (whether in
the form of cash, Common Stock or other property), then the Committee shall, in
the manner it deems equitable or appropriate, adjust the number of Restricted
Stock Units or Deferred Stock Units allocated to each Participant's Stock Award
Account to reflect such dividend.
 
6.4 Restriction. All shares of Restricted Common Stock issued under this Plan
(including any Common Stock received as a result of stock dividends, stock
splits or any other form of recapitalization, if any) shall at the time of the
Award, in the terms of each individual Award Agreement, be subject to such
restrictions as the Committee shall, in its sole discretion, determine, which
restrictions may include, without limitation, restrictions concerning voting
rights, transferability, vesting, Company performance and individual
performance; provided, however, that by action taken subsequent to the time
shares of Restricted Common Stock are issued, the Committee may, on such terms
and conditions as it may determine to be appropriate, remove any or all of the
restrictions imposed by the terms of the Award Agreement. Restricted Common
Stock may not be sold or encumbered until all restrictions are terminated or
expire.
 
6.5 Lapse of Restrictions. The restrictions on Awards of Restricted Common Stock
and Restricted Stock Units shall lapse in accordance with the terms of the Award
Agreement. Each Award Agreement shall set forth whether shares of Restricted
Common Stock or Restricted Stock Units then subject to restrictions are
forfeited or if the restrictions shall lapse upon the Participant's Termination
of Employment. Such provisions shall be determined in the sole discretion of the
Committee, need not be uniform among the Awards of Restricted Common Stock or
Restricted Stock Units and may differentiate between the reasons for the
Participant's Termination of Employment.
 
6.6 Repurchase of Restricted Common Stock. The Committee may provide in the
terms of the Award Agreement awarding Restricted Common Stock that the Company
shall have call rights, a right of first offer or a right of refusal regarding
shares of Restricted Common Stock then subject to restrictions.
 
6.7 Escrow. The Company may appoint an escrow holder to retain physical custody
of each certificate or control of each other indicia representing shares of
Restricted Common Stock until all of the restrictions imposed under the Award
Agreement with respect to the shares of Common Stock evidenced by such
certificate expire or shall have been removed.
 
6.8 Legend. In order to enforce the restrictions imposed upon shares of
Restricted Common Stock hereunder, the Committee shall cause a legend or
restrictions to be placed on certificates of Restricted Common Stock that are
still subject to restrictions under Award Agreements, which legend or
restrictions shall make appropriate reference to the conditions imposed thereby.
 
6.9 Conversion. Upon vesting in the case of Restricted Stock Units, and upon the
lapse of the deferral period in the case of Deferred Stock Units, such
Restricted Stock Units or Deferred Stock Units shall be converted into an
equivalent number of shares of Common Stock that will be distributed to the
Participant, or in the case of the Participant's death, to the Participant's
legal representative. Such distribution shall be evidenced by a stock
certificate, appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, or other appropriate means as
determined by the Company. All distributions shall be made no later than March
15th of the calendar year following the year, with respect to the Restricted
Stock Units, in which such Restricted Stock Units vest or, with respect to
Deferred Stock Units, in which the deferral period lapses. In the event
ownership or issuance of the Common Stock is not feasible due to applicable
exchangecontrols, securities regulations, tax laws or other provisions of
applicable law, as determined by the Company in its sole discretion, the
Participant, or, in the case of the Participant's death, the Participant's legal
representative, shall receive cash proceeds in an amount equal to the value of
the shares of Common Stock otherwise distributable to the Participant, net of
tax withholding as provided in Section 12.5.
 
 
9

 
 
ARTICLE 7. STOCK APPRECIATION RIGHTS 
 
7.1 Award Agreement for SARs. Awards of SARs shall be evidenced by an Award
Agreement, pursuant to Section 3.4. All Award Agreements evidencing SARs
intended to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the Code.
 
7.2 General Requirements. The Committee may grant SARs separately or in tandem
with any Option (for all or a portion of the applicable Option). The Committee
shall determine which Employees, Non-Employee Directors and Consultants shall
receive Awards of SARs and the amount of such Awards.
 
7.3 Base Amount. The Committee shall establish the base amount of the SAR at the
time the SAR is granted. The base amount of each SAR shall be equal to the price
per share of the related Option or, if there is no related Option, the Fair
Market Value of a share of Common Stock as of the date of grant of the SAR,
unless the Committee determines a higher base amount.
 
7.4 Tandem SARs. Tandem SARs may be granted either at the time the Option is
granted or at any time thereafter while the Option remains outstanding;
provided, however, that, in the case of an Incentive Stock Option, SARs may be
granted only at the time of grant of the Incentive Stock Option. In the case of
tandem SARs, the number of SARs granted to an Employee or Consultant that shall
be exercisable during a specified period shall not exceed the number of shares
of Common Stock that the Employee, Non-Employee Director or Consultantmay
purchase upon the exercise of the related Option during such period. Upon the
exercise of an Option, the SARs relating to the Common Stock covered by such
Option shall terminate. Upon the exercise of the SARs, the related Option shall
terminate to the extent of an equal number of shares of Common Stock.
 
7.5  SAR Exercisability.
 
7.5.1 The period during which SARs in whole or in part become exercisable shall
be set by the Committee and shall be as provided for in the Award Agreement. At
any time after the grant of an SAR, the Committee may, in its sole and absolute
discretion and subject to whatever terms and conditions its selects, accelerate
the period during which the SAR becomes exercisable.
 
7.5.2 In each Award Agreement, the Committee shall indicate whether the portion
of the SAR, if any, that remains non-exercisable upon the Participant’s
Termination of Employment with the Company is forfeited. In so specifying, the
Committee may differentiate between the reason for the Participant’s Termination
of Employment.
 
7.6 Value of SARs. When a Participant exercises an SAR, the Participant shall
receive in settlement of such SAR an amount equal to the value of the stock
appreciation for the number of SARs exercised payable in cash,
Common Stock or a combination thereof. The stock appreciation for an SAR is the
amount by which the Fair Market Value of the underlying Common Stock on the date
of exercise of the SAR exceeds the base amount of the SAR.
 
7.7 Form of Payment. The Committee shall determine whether the appreciation in
an SAR shall be paid in the form of cash, Common Stock or a combination of the
two, in such proportion as the Committee deems appropriate. For purposes of
calculating the number of shares of Common Stock to be received, shares of
Common Stock shall be valued at their Fair Market Value on the date of exercise
of the SAR. If shares of Common Stock are received upon exercise of a SAR, cash
shall be delivered in lieu of any fractional shares of Common Stock.
 
 
10

 
 
ARTICLE 8. PERFORMANCE UNITS
 
8.1 Award Agreement for Performance Units. Awards of Performance Units shall be
evidenced by an Award Agreement, pursuant to Section 3.4. All Award Agreements
evidencing Performance Units intended to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code shall contain such
terms and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code.
 
8.2 General Requirements. Each Performance Unit shall represent the right of the
Participant to receive an amount based on the value of the Performance Unit, if
performance goals established by the Committee are met. A Performance Unit shall
be based on the Fair Market Value of a share of Common Stock or such other
measurement base as theCommittee deems appropriate. The Committee shall
determine and set forth in the Award Agreement the number of Performance Units
to be granted and the requirements applicable to such Performance Units. The
Committee shall determine which Employees and Consultants shall receive Awards
of a Performance Unit and the amount of such Awards.
 
8.3 Performance Period and Performance Goals. When Performance Units are
granted, the Committee shall establish the performance period during which
performance shall be measured (the "Performance Period"), performance goals
applicable to the Performance Units ("Performance Goals") and such other
conditions of the Award as the Committee deems appropriate. Performance Goals
may relate to the financial performance of the Company or its Subsidiaries, the
performance of Common Stock, individual performance or such other criteria as
the Committee deems appropriate.
 
8.4 Payment With Respect to Performance Units. At the end of each Performance
Period, the Committee shall determine to what extent the Performance Goals and
other conditions of the Performance Units are met, the value of the Performance
Units (if applicable), and the amount, if any, to be paid with respect to the
Performance Units. Payments with respect to Performance Units shall be made in
cash, in Common Stock or in a combination of the two, as determined by the
Committee. All payments shall be made no later than March 15 of the calendar
year following the year in which the Performance Period ends.
 
ARTICLE 9. DIVIDEND EQUIVALENTS
 
9.1 Grant of Dividend Equivalents. The Committee is hereby authorized, in its
sole discretion, to grant Dividend Equivalents to Employees, Non-Employee
Directors and Consultants subject to such terms and conditions as may be
selected by the Committee. Dividend Equivalents shall entitle the Participant to
receive payments (in cash, Common Stock, other Awards or other property as
determined in the discretion of the Committee) equivalent to the amount of cash
dividends paid by the Company to holders of Common Stock. Dividend Equivalents
may be granted on a free-standing basis or in connection with another Award.
Dividend Equivalents granted in connection with another Award may be granted
with respect to all or a portion of the number of shares of Common Stock subject
to such Award. The Committee may provide that the Dividend Equivalents be paid
or distributed when accrued or be deemed to have been reinvested in additional
shares of Common Stock or otherwise reinvested; provided, however, that the
terms of any reinvestment of Dividend Equivalents must comply with all
applicable laws, rules and regulations, including, without limitation, Section
409A of the Code, and Dividend Equivalents (other than free-standing Dividend
Equivalents) shall be subject to all conditions and restrictions of the
underlying Awards to which they relate, unless otherwise provided by the
Committee. Notwithstanding the foregoing, the Committee may not grant Dividend
Equivalents to Participants in connection with grants of Options or SARs to such
Participants.
 
ARTICLE 10. OTHER STOCK-BASED AWARDS
 
10.1 Grant of Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Employees, Non-Employee Directors
and Consultants such other Awards that are payable in, valued in whole or in
part by reference to, or otherwise based on or related to, shares of Common
Stock, as deemed by the Committee to be consistent with the purposes of the
Plan, including, without limitation, shares of Common Stock awarded purely as a
"bonus" and not subject to any restrictions or conditions, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
shares of Common Stock and other Awards valued by reference to book value of
shares of Common Stock or the value of securities of or the performance of
specified Subsidiaries. The Committee shall determine the terms and conditions
of such Awards, which shall be evidenced an Award Agreement, pursuant to Section
3.4.
 
 
11

 
 
ARTICLE 11. ADMINISTRATION
 
11.1 Committee. The Plan shall be administered by the Compensation Committee of
the Board. The Board may remove members, add members, and fill vacancies on the
Committee from time to time, all in accordance with the Company's Certificate of
Incorporation, Bylaws, and with applicable law. The majority vote of the
Committee, or for acts taken in writing without a meeting by the unanimous
written consent of the members of the Committee, shall be valid acts of the
Committee. Committee members may resign at any time by delivering written notice
to the Board.
 
11.2 Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of this Plan in accordance with its
provisions. The Committee shall have the power to designate the Employees,
Non-Employee Directors and Consultants who shall participate in the Plan and to
construe and interpret this Plan and the agreements pursuant to which Options,
Restricted Common Stock, Restricted Stock Units, Deferred Stock Units, SARs,
Dividend Equivalents, Performance Units or Other Stock-Based Awards are granted
or awarded, and to adopt such rules for the administration, interpretation, and
application of this Plan as are consistent therewith and to interpret, amend or
revoke any such rules. Any such Award under this Plan need not be the same with
respect to each Participant. Any such interpretations and rules with respect to
Incentive Stock Options shall be consistent with the provisions of Section 422
of the Code. All determinations and decisions made by the Committee pursuant to
the provisions of the Plan shall be final, conclusive and binding.
 
11.3 Compensation; Professional Assistance; Good Faith Actions. Unless otherwise
determined by the Board, members of the Committee shall receive no compensation
for their services pursuant to this Plan. All expenses and liabilities which
members of the Committee incur in connection with the administration of this
Plan shall be borne by the Company. The Committeemay, with the approval of the
Board, employ attorneys, consultants, accountants, appraisers, brokers, or other
persons. The Committee, the Company and the Company's officers and directors
shall be entitled to rely upon the advice, opinions or valuations of any such
persons. All actions taken and all interpretations and determinations made by
the Committee or the Board in good faith shall be final and binding upon all
Participants, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to this Plan or any Awards made
hereunder, and all members of the Committee and the Board shall be fully
protected by the Company in respect of any such action, determination or
interpretation.
 
ARTICLE 12. MISCELLANEOUS PROVISIONS
 
12.1  Transferability.
 
12.1.1 No Award or any right therein or part thereof, shall be liable for the
debts, contracts or engagements of the Participant or his successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means, whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect;
provided, however, that nothing in this Section 12.1.1 shall prevent transfers
by will or by the applicable laws of descent and distribution or as permitted in
Section 12.1.2 below. The Committee shall not be required to accelerate the
exercisabilty of an Award or otherwise take any action pursuant to a divorce or
similar proceeding in the event Participant's spouse is determined to have
acquired a community property interest in all or any portion of an Award. Except
as provided below, during the lifetime of the Participant, only he may exercise
an Award (or any portion thereof) granted to him under thePlan. After the death
of the Participant, any exercisable portion of an Award, prior to the time when
such portion becomes unexercisable under the Plan or the applicable Award
Agreement or other agreement, may be exercised by his personal representative or
by any person empowered to do so under the deceased Participant's will or under
the then applicable laws of descent and distribution.
 
 
12

 
 
12.1.2 Notwithstanding the foregoing, the Committee may provide in an Award
Agreement, or amend an otherwise outstanding Award Agreement to provide, that a
Participant may transfer an Award that is not an Incentive Stock Option or an
SAR that is granted in relation to an Incentive Stock Option to family members,
or one or more trusts or other entities for the benefit of orowned by family
members, consistent with applicable securities laws, according to such terms as
the Committee may determine; provided that the Participant receives no
consideration for the transfer of such an Award and the transferred Award shall
continue to be subject to the same terms and conditions as were applicable to
the Award immediately before the transfer and shall be exercisable by the
transferee according to the same terms as applied to the Participant.
 
12.2  Amendment, Suspension or Termination of this Plan.
 
12.2.1 Except as otherwise provided in this Section 12.2, this Plan may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Board; provided, however, no action of the
Board may be taken that would otherwise require stockholder approval as a matter
of applicable law, regulation or rule, without the consent of the stockholders.
In no event may any Option or SAR be amended, other than pursuant to Section
12.3, to decrease theexercise or grant price thereof, be cancelled in
conjunction with the grant of any new Option or SAR with a lower exercise or
grant price, or otherwise be subject to any action that would be treated, under
generally accepted accounting principles, as a "repricing" of such Option or
SAR, unless the stockholders of the Company provide prior approval. No
amendment, suspension or termination of this Plan shall impair any rights or
obligations under any Award theretofore made to a Participant, unless such right
has been reserved in the Plan or the Award Agreement, without the consent of the
Participant holding such Award. No Award may be made during any period of
suspension or after termination of this Plan. In no event may any Award be made
under this Plan after December 31, 2019.
 
12.2.2 Notwithstanding the foregoing, the Board or the Committee may take any
action necessary to comply with a change in applicable law, irrespective of the
status of any Award as vested or unvested, exercisable or unexercisable, at the
time of such change in applicable law.
 
12.3 Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
 
12.3.1 In the event that any dividend (other than an ordinary cash dividend) or
other distribution (whether in the form of cash, Common Stock, other securities,
or other property), recapitalization, reclassification, stock split, reverse
stock split, reorganization, merger, consolidation, split up, spin-off,
combination, repurchase or other similar transaction or event affects the Common
Stock such that an adjustment is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of the following:
 
12.3.1.1  the maximum number of shares of Common Stock available for Awards;
 
12.3.1.2  the maximum number of shares of Common Stock subject to the Plan;
 
12.3.1.3  the number and kind of Company stock with respect to which an Award
may be made under the Plan;
 
12.3.1.4  the number and kind of Company stock subject to an outstanding Award;
and
 
12.3.1.5  the exercise price or purchase price with respect to any Award.
 
12.3.2 In addition, in the event of any merger, consolidation, split-up,
spin-off, combination, repurchase, liquidation, dissolution, or sale, transfer,
exchange or other disposition of all or substantially all of the assets of the
Company or any unusual or nonrecurring transactions or events affecting the
Company or the financial statements of the Company, or of changes in applicable
laws, regulations, or accounting principles, the Committee in its discretion is
hereby authorized to take any one or more of the following actions whenever the
Committee determines, in its sole discretion, that such action is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any Award or
right under this Plan, to facilitate such transactions or events or to give
effect to such changes in laws, regulations or principles:
 
 
13

 
 
12.3.2.1 the Committee may provide, by the terms of the Award Agreement or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Participant's request, for (i) the purchase of any
such Award for the payment of an amount of cash equal to the amount that could
have been attained upon the exercise of such Award or realization of the
Participant's rights had such Award been currently exercisable, payable, fully
vested or the restrictions lapsed, or (ii) the replacement of such Award with
other rights or property selected by the Committee;
 
12.3.2.2 the Committee may provide, by the terms of such Award Agreement or by
action taken prior to the occurrence of such transaction or event, that the
Award cannot be exercised after such event;
 
12.3.2.3 the Committee may provide, by the terms of such Award or by action
taken prior to the occurrence of such transaction or event, that for a specified
period of time prior to such transaction or event such Award shall be
exercisable, notwithstanding anything to the contrary in Section 4.6 or the
provisions of such Award;
 
12.3.2.4 the Committee may provide, by the terms of such Award or by action
taken prior to the occurrence of such transaction or event, that upon such
event, such Award be assumed by the successor or survivor corporation, or a
parent or subsidiary thereof, or shall be substituted for by similar Awards
covering the stock of the successor or survivor corporation, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices;
 
12.3.2.5 the Committee may make adjustments in the number, type and kind of
shares of Common Stock subject to outstanding Options, Restricted Common Stock,
Restricted Stock Units, Deferred Stock Units, SARs and Performance Units and in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards, and rights and awards which may be
granted in the future; and
 
12.3.2.6 the Committee may provide, by the terms of an Award of Restricted
Common Stock or Restricted Stock Units or by action taken prior to the
occurrence of such event, that for a specified period of time prior to such
event, the restrictions imposed under an Award Agreement upon some or all shares
of the Restricted Common Stock or the Restricted Stock Units may be terminated,
and some or all shares of such Restricted Common Stock or some or all of such
Restricted Stock Units may cease to be subject to forfeiture under Section 6.5
or repurchase under Section 6.6 after such event.
 
12.3.3 Subject to Section 12.7, the Committee may, in its sole discretion, at
the time of grant, include such further provisions and limitations in any Award
Agreement or certificate, as it may deem appropriate and in the best interests
of the Company; provided, however, that no such provisions or limitations shall
be contrary to the terms of the Participant's Employment Agreement or the terms
of this Plan.
 
12.3.4 Notwithstanding the foregoing, no action pursuant to this Section 12.3
shall be taken that is specifically prohibited under applicable law, the rules
and regulations of any governing governmental agency or national securities
exchange, or the terms of the Participant's Employment Agreement, and no
adjustment to an Option or SAR shall be made to the extent the same constitutes
a "modification" within the meaning of Section 424(h)(3) of the Code, Regulation
§1.424-1(a) thereunder or Section 409(A) of the Code or the regulations
thereunder.
 
12.4 Continued Employment. Nothing in this Plan or in any Award Agreement
hereunder shall confer upon any Participant any right to continue his
employment, consulting or similar relationship with the Company, whether as an
employee or consultant or otherwise, or shall interfere with or restrict in any
way the rights of the Company, which are hereby expressly reserved, to discharge
or terminate the relationship with any Participant at any time for any reason
whatsoever, subject to the terms of any Employment Agreement entered into by the
Participant and the Company.
 
 
14

 
 
12.5 Tax Withholding. The Company shall be entitled to require payment in cash
or deduction from other compensation payable to each Participant of any sums
required by federal, state or local tax law to be withheld with respect to the
issuance, vesting, exercise or lapse of any restriction of any Option,
Restricted Common Stock, Restricted Stock Unit, Deferred Stock Unit, SAR or
Performance Unit. The Committee shall be authorized to establish procedures for
election by Participants to satisfy such obligation for the payment of such
taxes (i) by delivery of, or transfer of, shares of Common Stock to the Company
or (ii) by directing the Company to retain shares of Common Stock otherwise
deliverable under an Award. Shares of Common Stock withheld or delivered in
accordance with this Section 12.5 shall be valued at Fair Market Value as of
such date as may be specified in procedures established by the Committee.
 
12.6 Forfeiture Provisions. Pursuant to its general authority to determine the
terms and conditions applicable to Awards, the Committee shall have the right to
provide, in the terms of such Award, or to require the Participant to agree by
separate written instrument, that the Award shall terminate and any unexercised
portion of such Award (whether or not vested) shall be forfeited if (i) a
Termination of Employmentoccurs prior to a specified date, or within a specified
time period following receipt or exercise of the Award, (ii) the Participant at
any time, or during a specified time period, engages in any activity in
competition with the Company, or which is inimical, contrary or harmful to the
interests of the Company, as further defined by the Committee or as specified in
the Participant's Employment Agreement, or (iii) the Company terminates the
Participant with or without cause.
 
 
 
15

 
 
12.7  Limitations Applicable to Section 16 Persons and Performance-Based Compensation. 
 
Notwithstanding any other provision of this Plan, any Option, Restricted Common
Stock, Restricted Stock Unit, Deferred Stock Unit, SARs, Dividend Equivalents,
Performance Units or Other Stock-Based Awards granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act). To the extent permitted by applicable law, Options
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule. Furthermore, notwithstanding any
other provision of this Plan to the contrary, any Award that is intended to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code shall be subject to any additional limitations set forth in Section
162(m) of the Code (including any amendment to Section 162(m) of the Code) or
any regulations or rulings issued thereunder that are requirements for
qualification as performance-based compensation as described in Section
162(m)(4)(C) of the Code, and this Plan shall be deemed amended to the extent
necessary to conform to such requirements.
 
12.8 Effect of Plan Upon Option and Compensation Plans. The adoption of this
Plan shall not affect any other compensation or incentive plans in effect for
the Company. Nothing in this Plan shall be construed to limit the right of the
Company (i) to establish any other forms of incentives or compensation for
Employees, Non-Employee Directors and Consultants, or (ii) to grant or assume
options or other rights otherwise than under this Plan in connection with any
proper corporate purpose including but not by way of limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, partnership, limited liability company, firm or association.
 
12.9 Compliance with Laws. This Plan, the granting and vesting of Awards under
this Plan and the issuance and delivery of shares of Common Stock and the
payment of money under this Plan or under Awards awarded hereunder are subject
to compliance with all applicable federal and state laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Company, be
necessary or advisable in connection therewith. Any securities delivered under
this Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements. To the extent
permitted by applicable law, the Plan shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations. No Award under this
Plan (or modification thereof) shall provide for the deferral of compensation
that violates Section 409A of the Code. If any provision of the Plan or an Award
Agreement contravenes any regulations or Treasury guidance promulgated under
Section 409A of the Code or could cause an Award to be subject to the interest
and penalties under Section 409A of the Code, such provision of the Plan or any
Award Agreement shall be modified to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code. Moreover, any discretionary
authority that the Board or the Committee may have pursuant to the Plan shall
not be applicable to an Award that is subject to Section 409A of the Code to the
extent such discretionary authority will contravene Section 409A of the Code.
 
12.10 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Plan.
 
12.11 Governing Law. This Plan and any agreements hereunder shall be
administered, interpreted and enforced under the laws of the State of Texas,
without regard to that state’s conflicts of laws rules.
 
12.12 Effective Date. The Atrion Corporation 2006 Equity Incentive Plan first
became effective on May 22, 2006. This Amended and Restated Atrion Corporation
2006 Equity Incentive Plan shall be effective on the date it is approved by the
stockholders of the Company.
 
 
 
16
